Citation Nr: 0615336	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  99-08 754A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972 and from September 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for a nervous 
disorder.  By a December 2002 decision, the Board reopened 
the veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.  

The veteran's case was remanded for additional development in 
December 2003 and July 2005.  It is again before the Board 
for appellate review.

(The decision below addresses the claim of service connection 
for PTSD.  Consideration of entitlement to service connection 
for a psychiatric disability other than PTSD is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty March 1970 to January 1972 
and from September 1973 to May 1975.  Service personnel 
records associated with the claims file do not reflect that 
the veteran served in the Republic of Vietnam.  The personnel 
records and the veteran's DD 214 reflect that the veteran 
received the National Defense Service Medal and the Good 
Conduct Medal.  

The veteran's service medical records (SMRs) reveal that the 
veteran was seen in March 1974 for anxiety related to his 
family situation.  An examiner said that the veteran's 
condition was not a sign of psychological or emotional 
instability but was a normal stress reaction to a very 
stressful situation.  The examiner requested that the veteran 
be reassigned stateside from Greece.  In March 1975 the 
veteran was seen for nervousness and irritability.  The 
examiner noted that a compassionate reassignment had not gone 
through and the veteran was diagnosed with situational 
anxiety and anxiety reaction.  He was noted to have been 
treated for nervousness as a result of his family situation.  
A letter from the Director of Base Medical Services dated in 
April 1975 revealed that the veteran's family situation, 
specifically his inability to come to the aid of his children 
while he was stationed in Greece, produced a degree of 
anxiety that could only be controlled with medication, 
specifically tranquilizers.  The Director noted that although 
this would normally be considered an acute situational 
reaction, the veteran's inability to cope with the situation 
and other stresses would justify a diagnosis of inadequate 
personality, and a character and behavior disorder.  Later in 
April 1975 the veteran was recommended for discharge due to 
character and behavior disorder diagnosed as inadequate 
personality, apathy, lack of appropriate interest, and 
inability to expend effort constructively.  He was noted to 
have been ineffective in the performance of his duties.  The 
commanding officer said that although the veteran's problems 
were aggravated by situational stress, it appeared that 
reasonable rehabilitation efforts and assistance in solving 
his problem would not produce satisfactory results.  The 
veteran's April 1975 separation examination noted that the 
veteran had family problems which interfered with sleep, 
caused excess worry, and depression.  

Associated with the claims file is a letter from R. Lewis, 
Ph.D., of Shawnee Mental Health Center, Inc., dated in May 
1986.  The letter said the veteran was seen once in June 1985 
and twice in July 1985.  Dr. Lewis said that the veteran was 
seen for an evaluation and referred for treatment but that he 
never followed up with contact.  Dr. Lewis said that the 
veteran's original diagnosis was PTSD, delayed, and that he 
presented with flashbacks and recurrences of his experiences 
in Greece as a guard of a military missile site.

The veteran was afforded a VA examination in May 1986.  He 
was diagnosed with anxiety.  

The veteran was afforded a VA psychiatric examination in 
September 1986.  The veteran reported two stressful events 
while he was in service.  The first was while he was involved 
in the Honor Guard and was assigned to burial detail.  He 
said that observing funeral ceremonies and burials became 
highly stressful.  The veteran said he was also highly 
stressed when he spent a year in Greece at a missile base 
with twelve Americans and fifty Greeks.  The examiner 
diagnosed the veteran with PTSD related to the combined 
stressful experiences.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 1986 to March 2005.  The veteran 
was seen for anxiety and depression sporadically during this 
time period.  He was diagnosed with adjustment disorder with 
depressed mood in February 1987.  The veteran was afforded a 
VA PTSD Assessment in March 1987.  The examiner said that the 
veteran was never in Vietnam, was never in combat, and never 
experienced a traumatic stressor.  He concluded that the 
veteran did not meet the criteria for PTSD.  In March 1992 
the veteran underwent a psychological evaluation.  The 
veteran was diagnosed with chronic undifferentiated 
schizophrenia.  In November 1992 a provisional diagnosis of 
schizophrenia was reported.  In February 1993 the veteran was 
noted to have PTSD, and was found to have PTSD and dysthymia 
in October 1993.  He was noted to have PTSD by history in 
July 1999.  The veteran was seen for anxiety in August 1999.  
In April 2000 the veteran was noted to have questionable 
PTSD, anxiety, and depression.  In September 2004 the veteran 
reported distressing memories of Vietnam.  He was diagnosed 
with PTSD.  In March 2005 the same examiner who counseled the 
veteran in September 2004 reported that the veteran did not 
have any service in Vietnam and that he [the examiner] 
erroneously assumed this to be the case.  He continued a 
diagnosis of PTSD.  

The veteran was afforded a VA examination in May 2000.  He 
was noted to be anxious and he was diagnosed with anxiety 
disorder not otherwise specified.  The examiner said that it 
was difficult to give a single diagnosis because the veteran 
exhibited multiple psychiatric symptomatologies.  

The veteran was last afforded a VA examination in September 
2005.  The examiner said that the veteran reported three 
stressful incidents in service.  The veteran said the most 
stressful event occurred while he was engaged in burial 
detail at Fort Myers.  He said he found his work stressful.  
The second event described by the veteran occurred while he 
was stationed at an Air Force Base in Greece.  He said he 
feared a hostage situation could have occurred while he was 
on duty guarding missiles.  He said no such situation 
occurred.  Finally, the least stressful event he reported was 
an incident whereby his truck was attacked by rioters while 
he was transporting gas.  He was separated from his unit and 
had to guard the truck by himself for a night.  He met up 
with convoy the next day.  The examiner administered to the 
veteran seven different psychometric measures and 
questionnaires.  The examiner concluded that psychometric 
testing was inconsistent with a diagnosis of PTSD.  He said 
that the third stressor incident described by the veteran 
could possibly be construed as being life threatening but 
that the veteran characterized this incident as the least 
stressful event.  The examiner said that more importantly, 
the veteran's reported symptoms did not relate to the third 
incident.  He noted that the veteran did not like to be 
around other people and that he felt detached from people but 
that his detachment was likely due to factors unrelated to 
the index of events the veteran described.  The examiner said 
that a review of the veteran's VA outpatient treatment 
reports reflected some treatment for PTSD but that the 
records were based on the veteran's own report.  He diagnosed 
the veteran with schizophrenia and dysthymic disorder.  He 
concluded that that veteran did not experience traumatic 
events during military service that had an impact on 
subsequent functioning.  He said that the veteran did not 
have PTSD as a result of funeral/burial duties or as a result 
of guard duty at a missile compound in Greece.  He said the 
distress the veteran reported was not the consequence of 
PTSD.  

Associated with the claims file are statements from the 
veteran, his wife, and his family members which indicate that 
the veteran experienced PTSD as a result of his military 
service, including his time in Greece guarding missiles.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2005); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).  

In this case the medical evidence of record does not reflect 
a current diagnosis of PTSD.  In fact, when evaluated for 
psychiatric symptoms, diagnoses other than PTSD have been 
made.  A September 1986 VA examination revealed a diagnosis 
of PTSD.  However, a VA evaluation in March 1987 geared 
toward specifically determining whether the veteran had PTSD 
revealed that the veteran was never in Vietnam, never in 
combat, and never experienced a traumatic stressor.  
Additionally, whenever psychological testing was conducted to 
determine whether the veteran likely had PTSD, it was 
concluded that the veteran did not have it.  The September 
2005 VA examiner concluded that psychometric testing was 
inconsistent with a diagnosis of PTSD.  The 2005 VA examiner 
noted that VA outpatient treatment reports which had 
reflected a diagnosis of PTSD were based on the veteran's own 
self-reported history.  The examiner said the distress the 
veteran reported was not the consequence of PTSD.  The Board 
gives greater weight to the psychological test results and 
the report prepared by the recent VA examiner who took the 
time to review the claims file, as well as the earlier PTSD 
assessment in 1987 when the examiner specifically examined 
the veteran for PTSD.  In other words, when specific 
evaluations have been conducted with a view toward obtaining 
a definite diagnosis, PTSD has not been found.  Other 
assessments of PTSD appear, as the VA examiner indicated, to 
have been based on the veteran's own self-reported history, 
and not on a careful analysis of the diagnostic criteria and 
the veteran's symptoms.  Consequently, the Board finds that 
the greater weight of the competent evidence is against the 
claim of service connection.  Absent a diagnosis of PTSD 
related to a verified stressor, service connection must be 
denied.  

The Board notes that the veteran and his family have alleged 
that the veteran has PTSD which is related to service.  While 
the veteran is capable of providing information regarding his 
symptoms, as a layperson, he is not qualified to offer 
medical diagnosis or medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in April 2003 and advised the 
veteran that he should provide detailed information regarding 
his claimed stressors, including dates, times, and locations 
of the claimed stressors, and the parties involved.  

The RO notified the veteran of the evidence/information 
required to substantiate his claim in March 2004.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that the veteran wanted the 
RO to obtain on his behalf.

The RO issued a Supplemental Statement of the Case (SSOC) in 
October 2004.  The veteran was informed that service 
connection for PTSD requires medical evidence of a diagnosis 
of PTSD; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The RO wrote to the veteran again in August 2005 and informed 
of what VA would do to assist him in developing his claim.  
He was advised as to what evidence was required to 
substantiate a claim for service connection.  The veteran was 
informed of what he was responsible for in supporting his 
claim.  The veteran was also advised to submit any evidence 
that he had.  He was advised to submit evidence that his 
claimed in-service stressor occurred.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The RO issued a Supplemental Statement of the Case (SSOC) in 
February 2006.  The veteran was again informed that service 
connection for PTSD requires medical evidence of a diagnosis 
of PTSD; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, in a letter dated in April 2006 the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No such issue is now 
before the Board.  Therefore, a remand of the claim for a 
higher rating in order to address an effective date issue is 
not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA medical records in developing the veteran's 
claim.  The veteran was afforded several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

When the veteran's case was previously remanded, a VA 
psychiatric examination was to be accomplished to determine 
whether the veteran had a psychiatric disability, including 
PTSD, and whether any such diagnosed psychiatric disability 
was related to the veteran's military service.  As noted 
above, the September 2005 examiner said the veteran did not 
have PTSD.  However, he diagnosed the veteran with 
schizophrenia, paranoid type, and dysthymic disorder.  He 
said that the veteran's substance abuse history should be 
regarded as independently responsible for impairment in 
psychosocial adjustment and quality of life because his 
substance abuse preceded his military enlistment and should 
be regarded as a primary disorder and not secondary to any 
other disorder.  He noted that a diagnosis of alcohol and 
substance abuse would not be submitted because the veteran 
was not drinking at the time of the examination.  

The examiner did not provide a nexus opinion as to whether 
the veteran's diagnosed schizophrenia or dysthymic disorder 
was related to the veteran's military service.  The failure 
to provide an opinion is especially significant in this case 
because the veteran experienced, and was treated for, 
psychiatric symptoms in service.  Whether such symptoms 
represented the onset or prodromal signs of what was later 
diagnosed as schizophrenia or dysthymic disorder must be 
determined by expert medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should 
be returned to the examiner who 
provided the September 2005 VA 
psychiatric examination.  The 
examiner is requested to review the 
veteran's claims file and the 
September 2005 examination report, 
and provide an opinion as to whether 
the diagnosed schizophrenia or 
dysthymic disorder is related to the 
veteran's active military service.  
If the examiner is unavailable or 
deems another examination necessary, 
the RO is requested to make 
arrangements with the appropriate VA 
facility for the veteran to be 
afforded an examination by a 
psychiatrist.  A complete rationale 
should be included for all opinions 
provided.  

2.  Upon receipt of the VA 
examiner's report, the RO should 
conduct a review to verify that all 
requested opinions have been 
offered.  If the information is 
deemed lacking, the RO should refer 
the report to the VA examiner for 
corrections or additions.  

3.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should re-adjudicate the 
issue of entitlement to service 
connection for a psychiatric 
disability other than PTSD.  If the 
benefit sought is not granted, the 
RO should furnish the veteran and 
his representative a supplemental 
statement of the case.  The veteran 
and his representative should be 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


